                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    20-JP-1-M



USE OF CHARTS, GRAPHS & ELECTRONIC                  )
VISUAL MATERIALS DURING OPENING                     )              ORDER
STATEMENTS & CLOSING ARGUMENTS                      )
IN JURY TRIALS                                      )


        Effective January 30, 2020, in all civil and criminal jury trials conducted before

U.S. District Judge Richard E. Myers II, display of printed or electronic visual materials

 during opening statements and/or closing arguments will be permitted only if such e$ibits

 either (i) have been admitted into evidence as substantive or demonstrative exhibits, ~r (ii)
                                                                                        i
                                                                                        I
 are the subject of stipulation on the record by the parties after having had a reasonable

opportunity to review them.


        Exceptions to this requirement will be considered only upon motion and after an

 opportunity for comment by opposing counsel.

        SO ORDERED this the 30th day of January, 2020


                                                            -1,.,_/tln~r
                                                     C ARD E. MYERS II
                                                    UNITED STATES DISTRICT JUDGE




          Case 2:20-cr-00013-M Document 30 Filed 02/18/21 Page 1 of 1
